Case: 18-60580      Document: 00515129717         Page: 1    Date Filed: 09/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                           September 24, 2019
                                    No. 18-60580
                                                                              Lyle W. Cayce
                                  Summary Calendar
                                                                                   Clerk


DUGLAS ULISES RAMOS-ENRIQUEZ,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 806 646


Before DAVIS, SMITH and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Duglas Ulises Ramos-Enriquez, a native and citizen of Guatemala, seeks
review of the dismissal by the Board of Immigration Appeals (BIA) of his
appeal from the denial by the Immigration Judge (IJ) of his applications for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60580    Document: 00515129717       Page: 2   Date Filed: 09/24/2019


                                No. 18-60580

      We review the decision of the BIA and consider the IJ’s decision only to
the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
2009). We review questions of law de novo and factual findings for substantial
evidence. Id. Under the substantial evidence standard, “[t]he alien must show
that the evidence was so compelling that no reasonable factfinder could
conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009); see
also Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).              Here, the
substantial evidence in the record supports the BIA’s rejection of Ramos-
Enriquez’s claims for asylum, see Orellana-Monson v. Holder, 685 F.3d 511,
518-19 (5th Cir. 2012); Mwembie v. Gonzales, 443 F.3d 405, 415 (5th Cir. 2006),
for withholding of removal, see Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
2002), and for protection under the CAT, see Ramirez-Mejia v. Lynch, 794 F.3d
485 (5th Cir. 2015); Zhang, 432 F.3d at 344-45.
      PETITION DENIED.




                                      2